Citation Nr: 1214846	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In a letter dated later the same month, the RO in Detroit, Michigan notified the Veteran of the decision.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Detroit RO.]  

In May 2011, the Board remanded this appeal for further evidentiary development consisting of issuing a corrective notice letter and obtaining an additional VA examination.  Review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's right ear hearing loss preexisted service and was aggravated beyond its natural progression during such service.

2.  Clear and unmistakable evidence shows that the Veteran's left ear hearing loss preexisted service but was not aggravated beyond its natural progression during such service.

3.  The Veteran has tinnitus that is due to his right ear hearing loss.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has preexisting right ear hearing loss that was aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).
2.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is proximately due to, or the result of, his now service-connected right ear hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for right ear hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A pre-decisional notice letter dated in June 2007 complied with VA's duty to notify the Veteran with regards to the issue of service connection for left ear hearing loss adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  He has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinion with respect to the issue of entitlement to service connection for left ear hearing loss on appeal were obtained in August 2007 (with a January 2008 addendum) and in June 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, these VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion with regard to the issue of entitlement to service connection for left ear hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board concludes that VA has no duty to inform or assist that was unmet.  

II.  Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to in-service acoustic trauma from his work on power generators and from mortars, machine guns and rifles.  See June 2009 statement; July 2007 treatment record.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Here, the Veteran's service treatment records (STRs) include an entrance examination in February 1963 that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
XXXX
20 (25)
LEFT
15 (30)
15 (25)
20 (30)
XXXX
55 (60)

The February 1963 entrance examination includes a notation of a hearing defect.  The Veteran's left ear drum was not able to be visualized due to wax; his right ear drum was noted to be scarred.  He was placed on an H-2 profile.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear."].  In his accompanying report of medical history, he reported an ear infection.

A record dated in January 1964 shows that the Veteran had left otitis externa.  A history of an old perforation was reported.  Excessive cerumen was removed.  A record dated in September 1965 shows that the Veteran had outer ear pain; examination showed inflammation and swelling in the outer canal.  

His discharge examination in February 1966 revealed puretone thresholds converted from ASA units to ISO units as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
20 (30)
15 (25)
20 (30)
20 (25)
LEFT
15 (30)
10 (20)
0 (10)
10 (20)
10 (15)

The Veteran's left tympanic membrane was noted to be perforated.  A MAICO audiogram dated as the same day as the Veteran's discharge examination revealed puretone thresholds converted from ASA units to ISO units as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
10 (20)
5 (15)
5 (10)
LEFT
25 (40)
25 (35)
15 (25)
20 (30)
25 (30)

The Veteran DD 214 shows that his military occupational specialty (MOS) was that of a power generator specialist.  Accordingly, as observed in the May 2011 Board Remand, acoustic trauma as the result of the Veteran's service is conceded.  

According to post-service medical records, a letter dated in July 2007 from R.B., M.D. indicates that the Veteran had had ear trouble for the past 40 years.  The Veteran worked as a power generator specialist in service.  During that time, he was exposed to noise from large power generators, mortars, M-60 machine guns, 50 caliber machine guns and M-14 rifles.  He did have ear infections as a child.  He had a known perforation in the right ear, which was still present.  Dr. R.B. diagnosed the Veteran with bilateral sensorineural hearing loss; an audiogram showed a conductive hearing loss on top of the sensorineural hearing loss in the right ear.  It was his medical opinion that the Veteran's hearing loss was due to noise exposure from large generators and combat weapons during his service.  Dr. R.B. observed that the Veteran had a history of chronic suppurative otitis media with perforation.  However, he did not have any recurring infections over many years that would subsequently be a factor in the deterioration of his hearing.  The conductive hearing loss was associated with that.

The July 2007 audiogram from Dr. R.B. revealed puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
XXXX
75
LEFT
40
30
25
XXXX
50
An audiological evaluation dated in August 2007 revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran had puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
65
70
LEFT
25
25
20
25
40

The Veteran reported periodic left ear tinnitus with an unknown onset.  The examiner opined that tinnitus was due to the same etiology as hearing loss.  An opinion regarding the Veteran's bilateral hearing loss from the examiner was obtained in January 2008.  The examiner opined that the Veteran had bilateral hearing essentially within normal limits at enlistment and discharge.  The examiner noted that the Veteran had hearing loss at 4000 Hertz in the left ear with a notation of cerumen occlusion at entrance and no loss at 4000 Hertz at discharge.  Therefore, it was less likely that the current hearing loss was related to service.  The Institute of Medicine's landmark study on military noise exposure found that "there was no scientific basis for delayed onset noise-induced hearing loss; i.e., hearing normal at discharge and causally attributable to military noise 20-30 years later."  The most likely etiology of the current tinnitus was hearing loss.  Therefore, it was also not likely that the current tinnitus was related to military service.  

The Veteran was afforded a second VA examination in June 2011.  He was shown to have bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran had puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
65
60
LEFT
20
15
15
20
40

The Veteran reported ear infections as a child; he believed they were in his left ear.  His right eardrum perforated about eight years ago and still drained.  Intermittent tinnitus was reported and the Veteran could only report the date of onset as years.  Tympanogram examination revealed a flat tympanogram in the right ear and was normal in the left ear.  The examiner noted that the Veteran had hearing loss at entrance to service.  After reviewing the service audiograms, the examiner noted that none of them revealed bone conduction testing, so it was not possible to determine if the Veteran's hearing loss was conductive, sensorineural, or mixed as the Veteran had a long history of ear pathologies.  

The examiner opined that, in summary, all three military audiological examinations revealed a fluctuating pattern in hearing test results, which were consistent with middle ear pathologies (as noted in chronological records of medical care of otitis externa and swelling and the separation examination showing a perforated eardrum).  In addition, test results completed that day continued to show a right ear hearing loss of a conductive nature with an abnormal tympanogram.  Therefore, etiology and permanency of the Veteran's right ear hearing loss needed to be investigated by a medical specialist as a middle ear pathology was still clearly present and was not within the scope of the examiner's expertise.  In regards to the left ear, when comparing current audiological test results to enlistment audiological thresholds, the Veteran's left ear hearing was actually better now than at enlistment.  Therefore, the Veteran's left ear hearing loss did not permanently increase in severity.

Pursuant to the June 2011 examiner's opinion that a medical specialist was needed to render an opinion regarding the Veteran's right ear hearing loss, a medical opinion was obtained in December 2011.  The examiner opined that the Veteran's right ear hearing loss was less likely than not incurred or caused by the claimed in-service acoustic trauma.  The examiner's opinion was based on the review of the service enlistment physical examination that documented scarred right ear drum and inability to visualize the left ear drum due to wax and hearing deficit, and the Veteran's reported ear infection.  Separation physical documented a perforated left tympanic membrane.  Private medical records mentioned that the Veteran had had a history of chronic suppurative otitis media with perforation and had conductive hearing loss from that in the right ear.  Hence, the onset of the Veteran's chronic suppurative otitis media in the right ear was prior to his enlistment and it seemed to be chronic and persistent.  His current conductive hearing loss due to the ear infections was not caused or aggravated by his service.

Based on a review of the evidence, the Board finds that service connection for right hearing loss and tinnitus is warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  The Veteran's entrance examination when converted to ISO units showed that the auditory thresholds at 500 Hertz were 30 decibels in the both ears; 25 decibels at 1000 Hertz in the left ear; 30 decibels at 2000 Hertz in the left ear; and the auditory thresholds at 4000 Hertz were 25 decibels in the right ear and 60 decibels in the left ear.  Thus, his entrance examination clearly documents impaired hearing upon enlistment as defined by Hensley.  See, e.g., report of June 2011 VA audiological examination.  Furthermore, the entrance examination itself noted a hearing defect, and the Veteran was placed on an H-2 profile.  See Odiorne at 457.  The Board finds that clear and unmistakable evidence has been shown to rebut the presumption of soundness.

Therefore, the remaining question is whether there is clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss was aggravated beyond its natural progression during service.  Based on a review of the evidence, the Board concludes that the Veteran's preexisting right ear hearing loss was indeed so aggravated (by in-service acoustic trauma).  However, as discussed in detail below, the Veteran's left ear hearing loss was not aggravated.  With regards to the Veteran's right ear, as shown above, the Veteran's hearing acuity decreased between the entrance examination in 1963 and his separation examination in 1966.  His auditory thresholds shifted from 30 to 45 decibels at 500 Hertz; 15 to 30 decibels at 1000 Hertz; and 15 to 25 decibels at 2000 Hertz.  The Board acknowledges that the MAICO audiogram dated the same day as the discharge examination did not show the same threshold shifts.  However, for purposes of determining the Veteran's hearing loss at discharge, there is no indication why the Board should not accept the hearing acuity actually reported on the discharge examination.  The Board concludes that the hearing acuity reported on the discharge examination is the more accurate representation of the Veteran's hearing acuity at discharge; otherwise, the discharge examiner would not have provided those puretone thresholds on the examination.  Therefore, the evidence shows that the Veteran's hearing acuity in his right ear worsened during service.  

In finding that the Veteran's preexisting right ear hearing loss was aggravated by his military service, the Board acknowledges that the August 2007 VA examiner opined that the Veteran's hearing loss was not related to his military service.  However, as the examiner did not address that the Veteran's right ear hearing loss preexisted his service, the Board finds that such opinion lacks probative value.  The Board also acknowledges the opinion from the December 2011 examiner that the Veteran's right ear hearing loss was conductive due to chronic and persistent ear infections that existed prior to service and were not caused or aggravated by service.  However, the Board also finds this opinion to lack probative value.  Here, Dr. R.B. opined that the Veteran had sensorineural hearing loss, with a conductive right ear hearing loss on top of it.  

Therefore, contrary to the December 2011 examiner's opinion, the Veteran also has sensorineural right ear hearing loss and not just conductive hearing loss.  The VA examiner's opinion only refers to the Veteran's conductive hearing loss and does not address his sensorineural hearing loss.  Furthermore, Dr. R.B. opined that the Veteran did not have any recurring infections over the years that would subsequently be a factor in the deterioration of his hearing.  Therefore, the Board finds that the December 2011 examiner's opinion is not probative evidence against the Veteran's claim.  

Moreover, although the December 2011 examiner indicated that the Veteran's right ear hearing loss was not aggravated, the examiner did not provide a specific finding that the worsening of the Veteran's preexisting right ear hearing loss--as shown by the shift in auditory thresholds discussed above--was due to the natural progression of the disease.  As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Here, no medical professional has provided any opinion indicating that the increase in the Veteran's right ear sensorineural hearing loss disability was due to the natural progress of the disease.  Absent that specific finding, and in resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection based on aggravation beyond the natural progression of a preexisting right ear sensorineural hearing loss disability is warranted.  

The Board's finding is further supported by the positive nexus opinion from Dr. R.B.  In providing a positive opinion, Dr. R.B. provided a rationale that took into the Veteran's reported history of in-service acoustic trauma.  As discussed above, the Board has conceded in-service acoustic trauma.  Dr. R.B. clearly opined that the Veteran's current bilateral hearing loss was directly related to his military service.  The Board acknowledges that Dr. R.B.'s opinion did not discuss the Veteran's preexisting bilateral hearing loss at entrance to service.  However, when considering the totality of the evidence, Dr. R.B.'s opinion that the Veteran's current hearing loss is directly related to his service support the conclusion that the Veteran's preexisting bilateral hearing loss was aggravated by his service, as his opinion shows that the onset of the Veteran's current disability was in service.  In other words, although the Veteran had a preexisting right ear hearing loss disability at entrance to service, the severity of such disability is not the same severity as his current right ear hearing loss, which indicates in-service aggravation.  Indeed, post-service audiological evaluations, including the August 2007 and June 2011 VA examinations, show puretone thresholds higher than those shown at discharge to service.  

Therefore, based on this evidentiary posture, the Board finds that the evidence supports a finding of the aggravation of the Veteran's preexisting right ear hearing loss as a result of in-service acoustic trauma.  As for the Veteran's tinnitus, the January 2008 medical opinion shows that the most likely etiology of the current tinnitus was hearing loss.  As discussed above, as service connection for right ear hearing loss is being granted, the Board finds that service connection for tinnitus on a secondary basis is warranted.  In reaching this conclusion, the Board acknowledges that the Veteran reported having left ear tinnitus in August 2007 as opposed to bilateral or right ear tinnitus; however, he subsequently reported bilateral tinnitus in June 2011.  Although service connection for left ear hearing loss is not warranted as discussed below, since service connection for right ear hearing loss is warranted, the Board concludes that the evidence supports a finding of service connection for tinnitus as secondary to right ear hearing loss.

Accordingly, in considering the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has right ear hearing loss that was aggravated in service and tinnitus that is due to his now service-connected right ear hearing loss.  The evidence is in favor of the grant of service connection for right ear hearing loss and tinnitus.  Service connection for right ear hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

As for his left ear, from entrance to separation from service, his auditory thresholds shifted from 25 to 20 decibels at 1000 Hertz; 30 to 10 decibels at 2000 Hertz; and 60 to 15 decibels at 4000 Hertz.  They remained the same of 30 decibels at 500 Hertz.  Post-service also audiological evaluations fail to show that the Veteran's left ear hearing acuity is of the same severity as shown on entrance to service.  Indeed, the June 2011 examiner opined that current audiological test results showed better left ear hearing acuity than what was shown at entrance to service.  As shown above, post-service audiological evaluations reveal that the Veteran's left ear hearing acuity improved from 30 decibels at 500 Hertz in February 1963 to 25 decibels in August 2007 and 20 decibels in June 2011; remained the same of 25 decibels at 1000 Hertz in February 1963 and in August 2007; improved to 15 decibels at 1000 Hertz in June 2011; improved from 30 decibels at 2000 Hertz in February 1963 to 25 decibels in July 2007, 20 decibels in August 2007, and 15 decibels in June 2011; and improved from 60 decibels at 4000 Hertz in February 1963 to 50 decibels in July 2007, and 40 decibels in August 2007 and June 2011.  Although the July 2007 audiological evaluation shows a decrease in hearing acuity from 30 decibels in February 1963 at 500 Hertz to 40 decibels; and 25 decibels at 1000 Hertz in February 1963 to 30 decibels, the overall left ear hearing loss disability picture shows an improvement in his hearing acuity post-service.  

In finding that the Veteran's left ear hearing acuity was not worsened in service, the Board acknowledges that the Veteran was reported to have an ear infection at entrance to service.  However, even when reviewing the pertinent treatment records, the June 2011 examiner still opined that the Veteran's left ear hearing loss did not permanently increase in severity during service.  This opinion is supported by the rationale of the August 2007 examiner in the January 2008 addendum opinion.  The examiner cited the Institute of Medicine's landmark study on military noise exposure, which found that "there was no scientific basis for delayed onset noise-induced hearing loss; i.e., hearing normal at discharge and causally attributable to military noise 20-30 years later."  Such opinion supports the Board's finding that the Veteran's left ear hearing acuity did not permanently worsen during his military service.  Therefore, without evidence of a worsening in the Veteran's left ear hearing loss during service, the Board finds that the Veteran's preexisting left ear hearing loss was not aggravated by his military service.

Also, in reaching this conclusion, the Board acknowledges that the results of the MAICO audiogram in February 1966 did show a worsening in the Veteran's left ear hearing acuity.  However, as discussed above, for purposes of determining the Veteran's hearing acuity at discharge from service, the Board finds no reason why the results reported on the actual discharge examination should be not be used.  In other words, the evidence does not show that the MAICO audiogram is more accurate, especially as those results were not reported on the official discharge examination report.  Therefore, the Board reiterates that the evidence does not show that the Veteran's preexisting left hear hearing loss was aggravated by service.

The Board acknowledges the Veteran's belief that he has left ear hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology of left ear hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  There is no indication that the Veteran's preexisting left ear hearing loss was aggravated by his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus, as secondary to the service-connected right ear hearing loss, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


